Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen on September 23, 2021.
The application has been amended as follows: 
Claim 1, line 22, --; wherein the first engaging structure is a recess, the second engaging structure comprises a protruding block extending perpendicular to the first 
Claim 2 has been canceled.
Claim 6, line 1, --second—has been inserted before “washer”. 
	
, line 3, --second—has been inserted after “through the”.



Reasons for Allowance
Claims 1 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art does not disclose the first support comprising a protruding shaft, the protruding shaft comprising a shaft body and a wear-resistant sleeve, the wear-resistant 10sleeve being fixedly sleeved on the shaft body, the threaded structure being disposed on the shaft body, the first engaging structure being disposed on the wear-resistant sleeve; a second support, the second support being pivotally connected to the first support relative to the first rotation axis and having a shaft socket and a 15through hole, the through hole aligning with the threaded structure and being formed on the shaft socket, the first support and the second support being pivotally connected by sleeving the shaft socket on the wear-resistant sleeve of the protruding shaft; a fixed washer, the fixed washer comprising a washer portion and a second 20engaging structure, the washer portion aligning with the through hole and being disposed on the second support, the second engaging structure passing through the through hole to engage with the first engaging structure; and a threaded fastener, the threaded fastener presses against the washer portion 25and passing through the washer portion and the through hole to engage with the threaded structure; wherein the first engaging structure is a recess, the second engaging structure comprises a protruding block extending .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631